

Exhibit 10.24


RESTRICTED STOCK UNIT GRANT AGREEMENT


1.    Grant of Award. World Fuel Services Corporation, a Florida corporation
(the “Company”) has awarded to _________ (the “Participant”), effective as of
March 31, 2016 (the “Grant Date”), ____________ restricted stock units (the
“RSUs”) corresponding to the same number of shares (the “Shares”) of the
Company’s common stock, par value US$0.01 per share (the “Common Stock”). The
RSUs have been granted under the Company’s 2006 Omnibus Plan, as amended and
restated (the “Plan”), which is incorporated herein for all purposes, and the
grant of RSUs shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the Plan. As a condition to entering into this
Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan.
2.    Definitions. Capitalized terms and phrases used in this Agreement shall
have the meaning set forth below. Capitalized terms used herein and not defined
in this Agreement, shall have the meaning set forth in the Plan.
(a)    “Cause” means:
(i) the failure by the Participant to perform, in a reasonable manner, his or
her duties as assigned by the Company or any Subsidiary;
(ii) any material violation or material breach by the Participant of his or her
employment agreement, consulting or other similar agreement with the Company or
any Subsidiary, if any;
(iii) any material violation or material breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or any Subsidiary;
(iv) any material violation or material breach by the Participant of the
Company’s Code of Conduct or any other Company policy;
(v) any act by the Participant of material dishonesty or fraud that injures the
reputation or business of the Company or any Subsidiary; or
(vi) the Participant’s conviction of or entry of a plea of guilty or nolo
contendere to a felony or a crime involving moral turpitude.
The good faith determination by the Company of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder. Notwithstanding the foregoing, the definition of “Cause”
shall, following a Change of Control, be modified so that (x) the Participant
shall not be terminated for Cause pursuant to clause (i) unless the applicable
failure, violation or breach is material; and (y) any references to the Company
shall be deemed to be to the successor company.
(b)    “Disability” means the inability of the Participant, due to illness,
accident or any other physical or mental incapacity, to perform his or her
employment duties for the Company and its Subsidiaries for an aggregate of one
hundred eighty (180) days within any period of twelve (12) consecutive months.


1



--------------------------------------------------------------------------------




(c)    “Good Reason” means within the two (2) year period following a Change of
Control:
(i) the assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s position (including status, title and reporting
requirements), authority, duties or responsibilities or any other action by the
successor company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose any action not
taken in bad faith and which is remedied by the successor company promptly after
notice thereof given by the Participant; or
(ii) any reduction in, or failure to pay, the Participant’s base salary, other
than a reduction or failure that is remedied by the successor company within 15
days after notice thereof given by the Participant; or
(iii) any failure by the successor company to provide the Participant with bonus
and equity opportunities, or employee benefits and perquisites in the aggregate,
that are not less than those provided to the Participant in the calendar year
immediately preceding the Change in Control, other than a failure not occurring
in bad faith and that is remedied by the successor company within 15 days after
receipt of notice thereof given by the Participant; or
        (iv) the successor company’s requiring the Participant to be based at
any office or location that is more than 50 miles from the Participant’s
principal place of employment at the time of the Change of Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities, consistent with the Participant’s position.
Notwithstanding anything to the contrary contained herein, the Participant shall
not be entitled to terminate employment and be eligible to vest in the Acquirer
RSUs described in Section 3(b)(ii) of this Agreement as the result of the
occurrence of any event of the foregoing events unless, within 90 days following
the occurrence of such event, the Participant provides written notice to the
successor company of the occurrence of such event, which notice sets forth the
exact nature of the event and the conduct required to cure such event. The
successor company will have 30 days from the receipt of such notice (such
period, the “Cure Period”) within which to cure the circumstances giving rise to
Good Reason. If, during the Cure Period, such event is remedied, then the
Participant shall not be permitted to terminate employment and be eligible to
vest in the Acquirer RSUs described in Section 3(b)(ii) of this Agreement as a
result of such Good Reason. If, at the end of the Cure Period, the circumstances
giving rise to Good Reason have not been remedied, the Participant shall be
entitled to terminate employment as a result of such Good Reason during the 45
day period that follows the end of the Cure Period. If the Participant does not
terminate employment during such 45 day period, the Participant shall not be
permitted to terminate employment and be eligible to vest in the Acquirer RSUs
described in Section 3(b)(ii) of this Agreement as a result of such event.
(d)    “Section 409A” means Section 409A of the U.S. Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder.
(e)    “Termination Date” means the date on which the Participant is no longer
an employee of the Company or any Subsidiary.


2



--------------------------------------------------------------------------------




3.    Vesting and Forfeiture of Shares.
(a)    Subject to the provisions of this Section 3, if the Participant is
continuously employed by the Company or any Subsidiary from the Grant Date
through and until any of the dates (the “Vesting Date”) set forth in the vesting
schedule attached hereto as Exhibit A (the “Vesting Schedule”), then the RSUs
shall become vested as set forth in the Vesting Schedule on the applicable
Vesting Date. Except as otherwise provided in this Section 3, there shall be no
proportionate or partial vesting of the RSUs prior to the applicable Vesting
Date.
(b)    The vesting of the RSUs (or, if applicable, Acquirer RSUs (as defined
below)) shall be accelerated if and to the extent provided in this Section 3(b):
(i)    The RSUs shall immediately vest upon the occurrence of a Change of
Control of the Company while the Participant is employed by the Company or any
Subsidiary. Notwithstanding the foregoing, if in the event of a Change of
Control the successor company assumes or substitutes the RSUs as of the date of
the Change of Control, then the vesting of the RSUs that are assumed or
substituted shall not be so accelerated as a result of such Change of Control.
For this purpose, the RSUs shall be considered assumed or substituted only if
(A) the RSUs that are assumed or substituted vest at the times that such RSUs
would vest pursuant to this Agreement, and (B) following the Change of Control,
the RSUs confer the right to receive, for each unvested RSU held immediately
prior to the Change of Control, the consideration (whether stock, cash or other
securities or property) received by holders of Shares in the transaction
constituting a Change of Control for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change of Control is not solely common stock of the
successor company or its parent or subsidiary, the Company may provide that the
consideration to be received upon the vesting of any RSU will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change of Control. The determinations
of (1) whether the RSUs shall be assumed or substituted or shall accelerate
vesting in accordance with this Section 3(b)(i) and (2) in the event of an
assumption or substitution, such substantial equality of value of consideration
shall be made by the Compensation Committee of the Company (the “Committee”) in
its sole discretion and its determinations shall be conclusive and binding. The
award resulting from the assumption or substitution of the RSUs by the successor
company shall be referred to hereafter as the “Acquirer RSUs”.
(ii)           In the event that the Participant’s employment with the Company
and its Subsidiaries is terminated due to the Participant’s death or Disability
prior to the applicable Vesting Date and (A) prior to a Change of Control, the
Participant shall immediately vest upon the Termination Date in a pro-rated
portion of the Restricted Stock Units determined in accordance with Section 3(c)
hereof, and the balance of the Restricted Stock Units shall be immediately
forfeited upon the Termination Date, or (B) following a Change of Control, the
Participant shall immediately vest upon the Termination Date in all outstanding
Acquirer Restricted Stock to the extent unvested as of the Termination Date. The
Acquirer Restricted Stock that vests on the Termination Date following a Change
of Control pursuant to Section 3(b)(ii)(B) hereof shall become transferable.
(c)    For purposes of clause (b)(ii), the pro-rated portion shall be calculated
by multiplying the number of RSUs set forth in Section 1 hereof by a fraction,
the numerator of which


3



--------------------------------------------------------------------------------




shall be the number of days which have elapsed between the Grant Date and the
Termination Date, and the denominator of which shall be the total number of days
between the Grant Date and the final vesting Date set forth in the Vesting
Schedule; provided, however, that if the Termination Date occurs after any
Vesting Date set forth in the Vesting Schedule, then the pro-rated portion shall
be reduced by the number of RSUs that vested prior to the Termination Date in
accordance with the Vesting Schedule.
(d)    In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to the applicable Vesting Date for any reason
other than the Participant’s death or Disability, or, solely following a Change
of Control by the Company without Cause or by the Participant for Good Reason,
then the Participant shall immediately forfeit all of the unvested RSUs (or, if
applicable, Acquirer RSUs). Termination of employment with the Company (or, if
applicable, the successor company) to accept immediate re-employment with a
Subsidiary, or vice-versa, or termination of employment with a Subsidiary to
accept immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.
Nothing in this Section 3 or this Agreement shall be deemed to limit or modify
any non-competition, confidentiality or non-solicitation restrictions that the
Participant is already subject to, which restrictions shall continue to be
separately enforceable in accordance with their terms.    
4. Adjustment. The number of RSUs (or, if applicable, Acquirer RSUs) are subject
to adjustment by the Committee in the event of any increase or decrease in the
number of issued Shares resulting from a subdivision or consolidation of the
Common Stock or the payment of a stock dividend on Common Stock, or any other
increase or decrease in the number of Shares effected without receipt or payment
of consideration by the Company.
5.    Settlement of Awards.
(a)    Delivery of Shares. The Company shall deliver the Shares corresponding to
the vested RSUs (or, if applicable, Acquirer RSUs) to the Participant within 30
days following the applicable Vesting Date; provided, however, that (i) in the
event of the Participant’s termination of employment due to death or Disability,
by the Company without Cause or by the Participant for Good Reason, the Company
shall deliver the Shares corresponding to the vested RSUs (or, if applicable,
Acquirer RSUs) to the Participant within 30 days following such Termination
Date, provided, further that, in any case where Section 3(b)(iii) of this
Agreement applies, within 60 days following such Termination Date, and (ii) in
the event of a Change of Control pursuant to which the RSUs accelerate vesting
in accordance with the first sentence of Section 3(b)(i) of this Agreement, the
Company shall deliver the Shares corresponding to the vested RSUs to the
Participant within 30 days following such Change of Control. In the event of a
Change of Control pursuant to which the RSUs are assumed or substituted in
accordance with Section 3(b)(i) of this Agreement, all references in this
Section 5(a) to (x) the Company shall be to the successor company and (y) Shares
shall be to the consideration corresponding to Acquirer RSUs.
(b)    Death of Participant. By written notice to the Company’s Secretary, the
Participant may designate a beneficiary or beneficiaries to whom any vested RSUs
(or, if applicable, Acquirer RSUs) and the Participant’s Cash Account (as
defined below) shall be transferred upon the death of the Participant. In the
absence of such designation, or if no designated beneficiary


4



--------------------------------------------------------------------------------




survives the Participant, such vested RSUs (or, if applicable, Acquirer RSUs)
and the Participant’s Cash Account shall be transferred to the legal
representative of the Participant’s estate. No such transfer of the RSUs (or, if
applicable, Acquirer RSUs), or the right to convert the Shares corresponding to
such RSUs (or, if applicable, shares corresponding to Acquirer RSUs) or the
conversion of any portion thereof into Common Stock (or, if applicable, Acquirer
shares), shall be effective to bind the Company unless the Company shall have
been furnished with (i) written notice thereof, (ii) a copy of the will and/or
such evidence as the Company deems necessary to establish the validity of such
transfer or right to convert, and (iii) an executed agreement by the transferee,
administrator, or executor (as applicable) to (A) comply with all the terms of
this Agreement that are or would have been applicable to the Participant and (B)
be bound by the acknowledgements made by the Participant in connection with this
grant.
(c)    Settlement Conditioned Upon Satisfaction of Tax Obligations.
Notwithstanding the foregoing, the Company’s obligation to deliver any
consideration pursuant to this Section 5 shall be subject to, and conditioned
upon, satisfaction of the Participant’s obligations relating to the applicable
federal, state, local and foreign withholding or other taxes pursuant to Section
9 hereof.
6.    Rights with Respect to Shares Represented by RSUs.
(a)    No Rights as Shareholder until Delivery. Except as otherwise provided in
this Section 6, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant. On or after delivery of
the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time.
(b)    Dividend Equivalents.
(i)    Cash Dividends. As of each date on which the Company pays a cash dividend
with respect to its Shares, the Company shall credit to a bookkeeping account
(the “Cash Account”) for the Participant an amount equal to the cash dividend
that would have been payable with respect to the Shares corresponding to the
RSUs (or, if applicable, shares corresponding to Acquirer RSUs), excluding any
RSUs (or, if applicable, Acquirer RSUs) which have been forfeited, as if those
Shares had been issued and outstanding as of the dividend payment date. Upon the
vesting of any RSUs (or, if applicable, Acquirer RSUs) hereunder, the
Participant shall vest in and have the right to receive that portion of the Cash
Account which relates to any such vested RSUs (or, if applicable, Acquirer
RSUs). The value of the Participant’s Cash Account shall vest and be
distributable to the Participant at the same time as the RSUs (or, if
applicable, Acquirer RSUs) vest and the Shares corresponding to the vested RSUs
(or, if applicable, consideration corresponding to Acquirer RSUs) are
distributed to the Participant.
(ii)    Stock Dividends. As of each date on which the Company pays a stock
dividend with respect to its Shares, the Shares corresponding to the RSUs shall
be increased by the stock dividend that would have been payable with respect to
the Shares that correspond to the RSUs, and shall be subject to the same vesting
requirements as the RSUs to which they relate and, to the extent vested, shall
be distributed at the same time as the Shares corresponding to vested RSUs are
distributed.


5



--------------------------------------------------------------------------------




7.    Transfers. The Participant may not, directly or indirectly, sell, pledge
or otherwise transfer any RSUs or Acquirer RSUs or any rights with respect to
the Cash Account.
8.    Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “1933 Act”), to
register the Shares under the 1933 Act. The Participant acknowledges receipt of
the Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the RSUs into Shares, the Participant shall
execute and deliver to the Company such representations in writing as may be
requested by the Company in order for it to comply with the applicable
requirements of federal and state or non-U.S. securities law.
9.    Taxes; Potential Forfeiture.
(a)    Payment of Taxes. On or prior to the date on which any Shares
corresponding to any vested RSUs (or, if applicable, consideration corresponding
to Acquirer RSUs) are delivered or the Participant’s vested Cash Account is
paid, the Participant shall remit to the Company an amount sufficient to satisfy
any applicable federal, state, local and foreign withholding or other taxes. No
certificate for any Shares corresponding to any RSUs (or, if applicable,
consideration corresponding to Acquirer RSUs) that have vested, uncertificated
shares or any cash attributable to the Participant’s Cash Account, shall be
delivered or paid to the Participant until the foregoing obligation has been
satisfied.
(b)    Alternative Payment Methods and Company Rights. The Company may, at its
option, permit the Participant to satisfy his or her obligations under this
Section 9, by tendering to the Company a portion of the Shares (or, if
applicable, consideration corresponding to Acquirer RSUs) that otherwise would
be delivered to the Participant pursuant to the RSU (or, if applicable, Acquirer
RSUs). In the event that the Participant fails to satisfy his or her obligations
under this Section 9, the Participant agrees that the Company shall have the
right to satisfy such obligations on the Participant’s behalf by taking any one
or more of the following actions (such actions to be in addition to any other
remedies available to the Company): (1) withholding payment of any fees or any
other amounts payable to the Participant (2) selling all or a portion of the
Shares underlying the RSUs (or, if applicable, consideration corresponding to
Acquirer RSUs) in the open market, or (3) withholding and cancelling all or a
portion of the Shares corresponding to the vested RSUs (or, if applicable,
consideration corresponding to Acquirer RSUs) . Any acquisition of Shares
corresponding to RSUs (or, if applicable, consideration corresponding to
Acquirer RSUs) by the Company as contemplated hereby is expressly approved by
the Committee as part of the approval of this Agreement.
(c)    Forfeiture for Failure to Pay Taxes. If and to the extent that the
Participant fails to satisfy his or her obligations under this Section 9 and the
Company does not exercise its right to satisfy those obligations under Section
9(b) hereof with respect to any RSUs (or, if applicable, Acquirer RSUs) or any
portion of the vested Cash Account within 30 days after the date on which the
Shares corresponding to the vested RSUs (or, if applicable, consideration
corresponding to Acquirer RSUs) or vested Cash Account otherwise would be
delivered pursuant to Sections 5 and 6(b) hereof, as applicable, the Participant
immediately forfeits any rights with respect to the portion of the RSUs (or, if
applicable, Acquirer RSUs) or vested Cash Account to which such failure relates.


6



--------------------------------------------------------------------------------




10.    Stock Retention Policy. The Participant understands that the Committee
has adopted a policy that requires the Participant to retain ownership of
one-half (50%) of the Shares underlying the PRSUs acquired by the Participant
hereunder (net of the number of Shares that the Company determines to withhold
or that the Participant is permitted to tender, in each case, pursuant to
Section 9 hereof to satisfy applicable tax withholding requirements), for a
period of three (3) years after vesting of such PRSUs (or until the
Participant’s employment with, and services for, the Company and its
Subsidiaries terminates, if earlier). The Participant agrees to comply with such
policy and any modifications thereof that may be adopted by the Committee from
time to time. Notwithstanding the foregoing, such policy shall not apply
following a Change of Control to any Shares acquired by the Participant
hereunder.
11. Stock Ownership Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to own a multiple of the
Participant’s base salary, determined by leadership level, in Shares. The
Participant agrees to comply with such policy and any modifications thereof that
may be adopted by the Committee from time to time. Notwithstanding the
foregoing, such policy shall not apply following a Change of Control.
12. No Effect on Employment. Except as otherwise provided in the Participant’s
employment agreement, if any, the Participant’s employment with the Company and
any Subsidiary is on an at-will basis only. Accordingly, subject to the terms of
such employment agreement, nothing in this Agreement or the Plan shall confer
upon the Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without Cause and with or without notice. Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.
13.    Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary.
14.    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
15.    Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.
16.    Governing Law/Jurisdiction. The validity and effect of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida, without regard to any conflict-of-law rule or principle
that would give effect to the laws of another jurisdiction. Any dispute,
controversy, or question of interpretation arising under, out of, in connection
with, or in relation to this Agreement or any amendments hereof, or any breach
or default hereunder, shall be submitted to, and determined and settled by,
litigation in the state or federal courts in Miami-Dade County, Florida. Each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in Miami-Dade County, Florida. Each party
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any litigation in
Miami-Dade County, Florida.


7



--------------------------------------------------------------------------------




17.    Authority. The Committee (and, upon delegation by the Committee, the
Company) shall have all discretion, power, and authority to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith. All
actions taken and all interpretations and determinations made by the Committee
(or, if applicable, the Company) in good faith shall be final and binding upon
the Participant, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee (or, if
applicable, officer of the Company) shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
18.    Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
19.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
20.    Miscellaneous. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. This
Agreement and the Plan can be amended or terminated by the Company to the extent
permitted under the Plan. Amendments hereto shall be effective only if set forth
in a written statement or contract, executed by a duly authorized member of the
Committee (or, if applicable, officer of the Company). The Participant shall at
any time and from time to time after the date of this Agreement, do, execute,
acknowledge, and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney, receipts, acknowledgments, acceptances and assurances as may
reasonably be required to give effect to the terms hereof, or otherwise to
satisfy and perform Participant’s obligations hereunder. This Agreement may be
executed and delivered by facsimile or other electronic signature and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
21.    Compliance with Section 409A.
(a)    If and to the extent that the Company believes that the RSUs (including,
if applicable, Acquirer RSUs) or rights to the Cash Account may constitute a
“nonqualified deferred compensation plan” under Section 409A, the terms and
conditions set forth in this Agreement (and/or the provisions of the Plan
applicable thereto) shall be interpreted in a manner consistent with the
applicable requirements of Section 409A, and the Company, in its sole discretion
and without the consent of the Participant, may amend this Agreement (and the
provisions of the Plan applicable thereto) if and to the extent that the Company
determines necessary or appropriate to comply with applicable requirements of
Section 409A.
(b)    If and to the extent required to comply with Section 409A:
(i)    Payments or delivery of Shares (or, if applicable, consideration in
respect of Acquirer RSUs) or cash in respect of the Participant’s Cash Account
under this Agreement may not be made earlier than (u) the Participant’s
“separation from service”, (v) the date the


8



--------------------------------------------------------------------------------




Participant becomes “disabled”, (w) the Participant’s death, (x) a “specified
time (or pursuant to a fixed schedule)” specified in this Agreement at the date
of the deferral of such compensation or (y) a “change in the ownership or
effective control” of the corporation, or in the “ownership of a substantial
portion of the assets” of the corporation;
(ii)    The time or schedule for any payment of the deferred compensation may
not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
and
(iii)    If the Participant is a “specified employee”, a distribution on account
of a “separation from service” may not be made before the date which is six
months after the date of the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death).
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the extent) as
shall be necessary to comply with any requirements of Section 409A that are
applicable to this Agreement.
(c)    Notwithstanding the foregoing, the Company does not make any
representation to the Participant that any consideration awarded pursuant to
this Agreement is exempt from, or satisfies, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any beneficiary for any tax, additional tax,
interest or penalties that the Participant or any beneficiary may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, that either is
consented to by the Participant or that the Company reasonably believes should
not result in a violation of Section 409A, is deemed to violate any of the
requirements of Section 409A.
22.    Unfunded Agreement. The rights of the Participant under this Agreement
with respect to the Company’s obligation to distribute Shares corresponding to
vested RSUs (or, if applicable, consideration corresponding to Acquirer RSUs)
and the value of the Participant’s vested Cash Account, if any, shall be
unfunded and shall not be greater than the rights of an unsecured general
creditor of the Company.


[Signature Page Follows]




9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
WORLD FUEL SERVICES CORPORATION




By: ____________________________
Michael J. Kasbar
Chairman and Chief Executive Officer




PARTICIPANT


Signature:                         
Name: _____________________






10



--------------------------------------------------------------------------------





EXHIBIT “A”
 
VESTING SCHEDULE
 
33% of the RSUs shall vest on the third (3rd) anniversary of the Grant Date.
 
33% of the RSUs shall vest on the fourth (4th) anniversary of the Grant Date.
 
34% of the RSUs shall vest on the fifth (5th) anniversary of the Grant Date.




11

